1]. ORIGINAL                                                06/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0191


                                       OP 22-0191


MATTHEW DANIEL GRIFFIN,
                                                                          JUN 1 4 2022
              Petitioner,                                               Bowen Greenwood
                                                                      Clerk of Suprerne Court
                                                                         State of Montana
       v.

MONTANA EIGHTH JUDICIAL DISTRICT                                   ORDER
COURT, CASCADE COUNTY ATTORNEY
JOSHUA RACKI, AND HEATHER SMITH,
MASC ADMINISTRATOR, MISSOULA
ASSESSMENT SANCTION CENTER,

              Respondent.



      Matthew Daniel Griffin petitions this Court for habeas corpus relief, contending that
the revocation of his 2010 sentence was improper for failure to comply with the Montana
Incentives and Intervention Grid (MIIG), pursuant to § 46-23-1028, MCA (2017). The
Department of Corrections (Department or DOC) has responded in accordance with our
May 2, 2022 Order and argues that Griffin's Petition should be denied.
      In June 2010, the Cascade County District Court sentenced Griffin for felony
attempt (robbery) to the Montana State Prison for twenty years with ten years suspended
and recommended the NEXUS program. In 2019, the Board of Pardons and Parole (Board)
granted Griffin parole. Griffin's parole officer determined that Griffin had used illegal
drugs, in violation of his conditions, beginning in July 2019 and continuing through the
next year. Each time, the parole officer applied the MIIG to Griffin in imposing sanctions.
In January 2021, the parole officer could not contact Griffin, and the officer determined
that Griffin had absconded, submitting a Report of Violation with the District Court the
next month. On November 17, 2021, the Cascade County District Court revoked Griffin's
previous sentence after Griffin admitted violating the condition of no drug or alcohol use.
The court sentenced Griffin to the DOC for nine years with six years suspended and
awarded jail time credit of 188 days, along with 225 days of street time credit. The court
recommended "placement at NEXUS, to be followed by pre-release."
         Griffin asserts that because the court dismissed the offense of absconding, then the
MIIG should apply here, and he cannot be revoked for a compliance violation. Griffin
requests a new revocation hearing; certain placement, other than what the Missoula
Assessment Sanction Center administrator has suggested; and an appearance before the
Board.
         The Department urges the Court to deny the petition for three reasons. The
Department first points out that Griffin could have, but did not, appeal the revocation of
his sentence, and state statute precludes him from challenging a sentence upon revocation
through habeas corpus relief. Section 46-22-101(2), MCA. The Department argues that
Griffin has not met his burden to show illegal incarceration. Section 46-22-101(1), MCA.
Finally, the Department points out that the court committed Griffin to the DOC. Griffin is
not entitled to an appearance before the Board because he is under DOC's supervision and
not confined in prison. Sections 46-23-1001(7), -1011(1), MCA.
         We find the Department's arguments dispositive here. Griffin did not appeal when
the District Court revoked his suspended sentence, has not demonstrated illegal
incarceration or a facially invalid sentence, and is not entitled to an appearance before the
Board.
         IT IS THEREFORE ORDERED that Griffin's Petition for Writ of Habeas Corpus
is DENIED and DISMISSED.
         The Clerk of the Supreme Court is directed to provide a copy of this Order to: Tina
Henry, Clerk of District Court, Cascade County, under Cause No. DC-10-169; Joshua
Racki, Cascade County Attorney; counsel of record; and Matthew Daniel Griffin.
         DATED this I 4-1day of June, 2022.

                                                                                 Ai-)e.) 1

                                                                 Chief Justice

                                               2
1 '               '
                 IGL,
      Justices